108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Opal HERNANDEZ, wife of James Hernandez;  James Hernandez,Plaintiffs-Appellants,v.Arthur H. HOFFMAN;  Mary C. Hoffman, wife of Arthur H.Hoffman;  RAND W. Hoffman;  Cheryl Hoffman, wife of Rand W.Hoffman;  Laura J. Wetsch, Attorney at Law;  Danny LeeAllen, Deputy Sheriff of Johnston County;  R. Frank Gray,Attorney at Law, Defendants-Appellees,andKnox V. JENKINS, Judge of Superior Court, County ofJohnston, Defendant.
No. 96-2780.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Opal Hernandez, James Hernandez, Appellants Pro Se.
Ralph Frank Gray, Laura J. Wetsch, JORDAN, PRICE, WALL, GRAY & JONES, L.L.P., Raleigh, North Carolina;  Howard Edwards Manning, Sr., Kristen Gardner Lingo, MANNING, FULTON & SKINNER, Raleigh, North Carolina, for Appellees.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order adopting the magistrate judge's report and recommendation dismissing their 42 U.S.C. §§ 1983, 1985 (1994) action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hernandez v. Hoffman, No. CA-96-543-5-BR (E.D.N.C. Nov. 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED